DETAILED ACTION
	This is the first Office action on the merits. Claims 1-20 are currently pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on May 15, 2019 and January 7, 2021 were received and considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: line 9 of page 4, “casted” should be written as - -cast- -.
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  "casted" should be written as - -cast- -.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 7, 11-13, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, it is unclear what is meant by the limitation “wherein the composite of non-metal part and metal part forms at least wall of the rim base”. Specifically, the phrase “forms at least wall” renders the claim indefinite because it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "the wall" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the wall” is the first and thus a wall has not been defined within the claim.
Claims 7 and 17 recite the limitation “the wall – made of a non-metal”. It is unclear if this is a different wall than “the wall – made of metal” recited in claim 13.
Regarding Claim 12, the phrase “if necessary” renders the claim indefinite because it is unclear whether spokes are necessary or not.
Claim 13 recites the limitation “the wall – made of metal”. It is unclear if this is a different wall than “the wall – made of a non-metal” recited in claims 7 and 17.
Claim 19 recites the limitation "the fiber composite plastic" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the fiber composite plastic” is the first and thus a fiber composite plastic has not been defined within the claim.
Claims 5 and 11 are rendered indefinite due to their dependency from an indefinite claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110247887 A1 (Murata) in view of DE 102010036611 A1 (Tardy-Tuch).
Regarding Claim 1, Murata discloses (Para. [0044], [0057]-[0058]; Figs. 2-4) a rim of a wheel (14) provided with a wheel hub motor (40) of a motor vehicle comprising a metal part (Para. [0042]), wherein a rotor housing (18, 60a) of the wheel hub motor at least partially forms the metal part of the hybrid rim (Para. [0057]-[0058]).
Murata does not disclose the rim comprises a non-metal part and a metal part.
However, Tardy-Tuch teaches (Para. [0025]-[0027]; Figs. 1-2) a rim base 2 comprising non-metal parts 9,10 and metal flanges 5,6.

Regarding Claim 2, Murata and Tardy-Tuch disclose the rim according to claim 1, as discussed above.
Murata does not disclose a non-metal part and a metal part are connected to each other in a form-, force-, and/or material-fitting manner.
	However, Tardy-Tuch teaches a material-fitting connection (Para. [0025]-[0027]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving wheel apparatus disclosed by Murata to include a non-metal part connected to the metal part in a material-fitting manner, as taught by Tardy-Tuch, in order to permanently bond the two materials.
Regarding Claim 3, Murata and Tardy-Tuch disclose the rim according to claim 1, as discussed above. Murata further discloses (Para. [0057]-[0058]; Figs. 2-4) the rim (wheel 14) comprises a rim base (center portion 60), an outer (outside portion 64) and an inner rim flange (inside portion 62).
Murata does not disclose a wheel disc having a center hole, mounting holes and/or spokes.
However, Tardy-Tuch (Para. [0024]; Figs. 1-2) teaches a disk 3 with spokes 4. The disk includes a circular opening and smaller holes around the opening for fastening of the wheel (Para. [0002]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving wheel apparatus disclosed by Murata to include a wheel disk with spokes, as taught by Tardy-Tuch, in order to attach the wheel to a vehicle.
Regarding Claim 4, Murata and Tardy-Tuch disclose the rim according to claims 1 and 3, as discussed above.

However, Tardy-Tuch teaches (Para. [0026]-[0027]; Figs. 1-2) a rim base 2 with non-metal parts 9,10 attached to the metal parts 5,6 which form a wall.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving wheel apparatus disclosed by Murata to include a non-metal part to form a composite wall, as taught by Tardy-Tuch, in order to reduce weight without sacrificing strength.
Regarding Claim 5, Murata and Tardy-Tuch disclose the rim according to claims 1 and 3-4, as discussed above. Murata further discloses the rim base (center portion 60) is annularly configured (Para. [0057]; Figs. 2-4).
Murata does not disclose the wall of the rim base is composed of an annular outer non-metal part and an annular inner metal part.
However, Tardy-Tuch teaches a rim base 2 composed of annular outer non-metal parts 9,10 and inner metal parts 5,6 sandwiched between 9,10 (Para. [0025]-[0027]; Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving wheel apparatus disclosed by Murata to include an outer annular non-metal part to form a composite wall, as taught by Tardy-Tuch, in order to reduce weight without sacrificing strength.
Regarding Claim 6, Murata and Tardy-Tuch disclose the rim according to claims 1 and 3, as discussed above.
Murata does not disclose the rim flanges and/or the wheel disc are made of a non-metal.
However, Tardy-Tuch teaches a disk made of fiber composite material (Abstract).

Regarding Claim 7, Murata and Tardy-Tuch disclose the rim according to claims 1 and 3, as discussed above.
Murata does not disclose a wall, made of non-metal, of the rim base, the rim flanges and/or the wheel disc are connected to each other.
However, Tardy-Tuch teaches fiber products 9,10 forming part of the rim base 2, rim flanges 5,6, and the disk 3 connected together (Para. [0025]-[0027]; Fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving wheel apparatus disclosed by Murata to incorporate non-metal components in the rim base and connect them to the flanges, as taught by Tardy-Tuch, in order to reduce weight without sacrificing strength.
Regarding Claim 9, Murata and Tardy-Tuch disclose the rim according to claim 1, as discussed above.
Murata does not disclose a non-metal part that is a plastic.
However, Tardy-Tuch teaches (Para. [0013]) a non-metal layer that could be plastic.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving wheel apparatus disclosed by Murata to incorporate a plastic component in the rim base, as taught by Tardy-Tuch, in order to reduce the weight of the wheel.
Regarding Claim 10, Murata and Tardy-Tuch disclose the rim according to claims 1 and 9, as discussed above.

However, Tardy-Tuch teaches (Para. [0029]; Fig. 2) an intermediate layer 15 that can be made of plastic (Para. [0013]) connected to metal flange 6.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving wheel apparatus disclosed by Murata to incorporate a plastic component in the rim base, as taught by Tardy-Tuch, in order to reduce the weight of the wheel.
Regarding Claim 11, Murata and Tardy-Tuch disclose the rim according to claims 1, and 3-4, as discussed above. 
Murata further discloses the rotor housing (Fig. 6, center portion 60) has a hood in an interior room of the hybrid rim between the wall of the annular rim base (center portion 60) and a hole circle having the mounting holes (not labeled but it can be seen in Figure 6 that there is a cap located within the interior of the wheel).
Regarding Claim 12, Murata and Tardy-Tuch disclose the rim according to claims 1, 3-4, and 11, as discussed above.
Murata does not disclose the hood of the rotor housing is arranged on an inner side of the wheel disc, which has the spokes.
However, Tardy-Tuch (Para. [0024]; Figs. 1-2) teaches a disk 3 with spokes 4. The disk includes a circular opening and smaller holes around the opening for fastening of the wheel (Para. [0002]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving wheel apparatus disclosed by Murata to include a wheel disk with spokes, as taught by Tardy-Tuch, in order to attach the wheel to a vehicle. This teaching would result in the claimed arrangement of the hood of the rotor housing arranged on an inner side of the wheel disc.
Regarding Claim 13, Murata and Tardy-Tuch disclose the rim according to claims 1 and 3-4, as discussed above.
Murata further discloses the rotor housing (Fig. 6, center portion 60) is configured in the manner of a rotor bell (Fig. 6 shows a bell shape), which consists of hood (not labeled but Fig. 6 shows a rotor cover within the interior of the wheel) and the wall - made of metal - of the annular rim base (Para. [0042]).
Regarding Claim 14, Murata and Tardy-Tuch disclose the rim according to claim 1, as discussed above. 
Murata does not disclose the rotor housing is cast or forged.
However, Tardy-Tuch teaches (Para. [0003]) wheel rims constructed by casting or forging.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor housing disclosed by Murata to be constructed by casting or forging, as taught by Tardy-Tuch, depending on manufacturing costs and the intended use of the wheel. For example, casting would reduce manufacturing costs and assembly complexity.
Regarding Claim 15, Murata and Tardy-Tuch disclose the rim according to claim 1, as discussed above.
Murata and Tardy-Tuch do not teach the rotor housing is produced by gravity casting, pressure casting, low-pressure casting or back pressure casting.
However, the process by which the rotor housing is produced does not have patentable weight because it does not materially alter the rotor housing structure (see MPEP 2113).
Regarding Claim 16, Murata and Tardy-Tuch disclose the rim according to claim 1, as discussed above. 
Murata further discloses the rotor housing is made of light metal (Para. [0042]).
Tardy-Tuch also teaches a vehicle wheel made up of aluminum parts (Para. [0009], [0025]).
Regarding Claim 17, Murata and Tardy-Tuch disclose the rim according to claims 1, 3, and 7, as discussed above.
Murata does not disclose the wall - made of a non-metal - of the rim base, the rim flanges and/or the wheel disc are formed as one piece.
However, Tardy-Tuch teaches the non-metal fiber products 9,10 form a wall of the rim base 2 and are connected the wheel disk 3 and flanges 5,6 to form one piece (Para. [0024]-[0027]; Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving wheel apparatus disclosed by Murata to include a wall made of non-metal and a wheel disc formed as one piece, as taught by Tardy-Tuch, because doing so would reduce weight and allow for the wheel to attach to a vehicle.
Regarding Claim 18, Murata and Tardy-Tuch disclose the rim according to claims 1 and 9, as discussed above.
Murata does not disclose a plastic that is a fiber composite plastic.
However, Tardy-Tuch teaches non-metal parts of a vehicle wheel made of fiber composite (Abstract, Para. [0009]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving wheel apparatus disclosed by Murata to include a fiber composite wall, as taught by Tardy-Tuch, because doing so would reduce weight without sacrificing strength.
Regarding Claim 20, Murata and Tardy-Tuch disclose the rim according to claims 1 and 16, as discussed above. 
	Murata further discloses the light metal is an aluminum alloy (Para. [0042]).
Tardy-Tuch also teaches a vehicle wheel made up of aluminum parts (Para. [0009], [0025]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Tardy-Tuch as applied to claims 1 and 3 above, and further in view of FR 2904789 A1 (Gigoux).
Regarding Claim 8, Murata and Tardy-Tuch disclose the rim according to claims 1 and 3, as discussed above. 
	Murata and Tardy-Tuch do not disclose the wheel disc and/or one or more than one spoke of the wheel disc is configured such that it conducts air toward the rotor housing for cooling during a driving operation.
	However, Gigoux teaches (Abstract) a wheel disc with spokes (branches 2) that have recesses (14) to facilitate air flow (Para. 6 and 7 of the translated Description; Figs. 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving wheel apparatus disclosed by Murata as modified by Tardy-Tuch to include spokes with recesses, as taught by Gigoux, because doing so would reduce the weight of the wheel and improve ventilation.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Tardy-Tuch as applied to claims 1 and 9 above, and further in view of US 20150367676 A1 (Hendel).
Regarding Claim 19, Murata and Tardy-Tuch disclose the rim according to claims 1 and 9, as discussed above.
Murata does not disclose a fiber composite plastic that is a glass fiber-reinforced plastic (GFK) or a carbon fiber-reinforced plastic (CFK).
	Tardy-Tuch teaches a fiber composite material (Para. [0009]) but does not teach a glass fiber or carbon fiber.
	However, Hendel teaches a composite wheel 100 fabricated from carbon fiber or fiberglass (Para. [0023]-[0024]; Figs. 1-4).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references include wheels with hub motors similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617